Case 8:19-cv-02385-CEH-AEP Document 29 Filed 11/16/20 Page 1 of 1 PageID 308




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CAROL ROGERS,

       Plaintiff,

v.                                                            Case No: 8:19-cv-2385-T-36AEP

BARCLAYS BANK DELAWARE,

      Defendant.
___________________________________/

                                            ORDER

       Before the Court is the parties’ Stipulated Notice of Voluntary Dismissal With Prejudice

(Doc. 28). In accord with the Stipulated Notice of Voluntary Dismissal With Prejudice, it is

ORDERED AND ADJUDGED as follows:

       1)      The Stipulated Notice of Voluntary Dismissal With Prejudice is APPROVED

(Doc. 28).

       2)      This cause is dismissed, with prejudice. Each party shall bear its own costs and

attorneys’ fees.

       3)      The Clerk is directed to close this case.

       DONE AND ORDERED in Tampa, Florida on November 16, 2020.




COPIES FURNISHED TO:
Counsel of Record
